         Case1:19-cv-06950-VM
         Case 1:19-cv-06950-VM Document
                               Document32
                                        31 Filed
                                            Filed 09/19/19
                                                   09/19/19 Page
                                                             Page11of
                                                                    of22


                                                                       ~-~-. --~
Jason M. Drangcl (JD 7204)                                             i   USI~, :-,l.)~Y
jdrangel@ipcounselors.com                                                  DO<\ MENT
Ashly E. Sands (AS 7715) .
                                                                           ELi".CTRONICALLV FILED !
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscul ly@ipcounselors.com
Danielle S. Yamali (DY 4228)
                                                                           :~~~~, 3/r?at I
dfuttennan@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42 nd Street, Suite 2520
New York, NY 10165
Tele'phone: (212) 292-5390
Facsi1:nile: (212) 292-5391
Attorneys/or Plainliffs
Spin Mas/er Lid and Spin Mas/er, Inc.

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



                                                    ·I
 SPIN MASTER LTD. and SPIN MASTER, t
                                   ·1
 INC.,
 Plainlijfs                        .1
 V.                                                 "1
                                                     J           CIVIL.ACTION No.
                                                    '.·f
 18699055609@163.qom? el al.,                                      l 9-cv-6950 (VM)
 Defendanls                                          !
                                                    '}
                                                     r
                                                     f
                                                    tJ




                          NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(I )(A)(i) of the Federal Rules of Civil Procedure, Plaintiffs Spin
Master Ltd. and Spin Master, Inc. ("Spin Master" or "Plaintiffs"), by their undersigned attorneys,
hereby give notice of dismissal of all claims a~ainst Defendants DKLLR, dsgbsrtjnatrjg, leiyishen
and richardhuan3456 in the above-captioned action, with prejudice, and with eaclYparty to bear its
own attorneys' fees, costs an&expenses. .




                                                l
        Case1:19-cv-06950-VM
       Case  1:19-cv-06950-VM Document
                               Document32
                                        31 Filed
                                            Filed09/19/19
                                                  09/19/19 Page
                                                            Page22ofof22




Dated: September 1.9, 2019                        Respectfully submitted1

                                                  EPSTEIN DRANGEL LLP


                                           BY:
                                                 r"'--------~~-
                                                  Danie.11e S. Yamali (D 4228)
                                                   dfuttennan@ipcounselors.com
                                                   EPSTEIN DRANGBL LLP
                                                   60 East 42°d Street, Suite 2520
                                                   New York, NY 10165
                                                   Telephone: (212) 292-5390
                                                   Facsimile: (212) 292--:5391
                                                   Attorneysfot Plaintiffs
                                                   Spin Master Ltd. and Spin Master,
                                                   In,c.


It is so ORDERED.

Signed a\ New York, NY on / ~ , lWI g_
                             7~-




                                       2
